Opinion by
Mr. Justice Sterrett,
The’Controlling principles, applicable to the facts found by the special verdict in this case, are substantially the same as those that have been considered in opinion just filed in Safe Deposit Co., Adm’r, etc. v. J. R. Fricke et al., No. 272, October term, 1892 [the preceding case]. For reasons there stated, we think the learned court erred in entering judgment on the verdict in favor of the plaintiff.
Judgment reversed; and judgment is now entered in favor of the defendant, non obstante veredicto, on the question of law arising upon the facts established by the special verdict and reserved for the consideration of the court below.
(See,' also, the following ease.)